Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


Paula Kay McPherson, Appellant                           Appeal from the 196th District Court of
                                                         Hunt County, Texas (Tr. Ct. No. 26,423).
No. 06-13-00081-CR         v.                            Opinion delivered by Chief Justice Morriss,
                                                         Justice Carter and Justice Moseley
The State of Texas, Appellee                             participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment to delete the
requirement to pay $450.50 in attorney’s fees and $42.00 for the Crime Stoppers reward. As
modified, the judgment of the trial court is affirmed.
       We note that the appellant, Paula Kay McPherson, has adequately indicated her inability
to pay costs of appeal. Therefore, we waive payment of costs.


                                                         RENDERED AUGUST 27, 2013
                                                         BY ORDER OF THE COURT
                                                         JOSH R. MORRISS, III
                                                         CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk